Hemphill, C. J.
We are of opinion that there was no error in the judgment.
The Sheriff’s power in taking recognizances, bail bonds, &c., is regulated by Statute, and no authority was given him (prior to the adoption of the Code,) to take a bail bond under the facts as presented in this case. He had such authority when the defendant was, in default of bail, committed by a Justice of the Peace, (Art. 1706) or when executing a capias in a bailable case in vacation. (Dig. 2889.) But no such power in case of surrender into custody of the defendant by his bail, and it is therefore ordered that the judgment be affirmed.
Judgment affirmed.